Citation Nr: 1104252	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral knee 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to June 
1992.  

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In May 2010, the Veteran and a witness, J.M., testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed December 2001 decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bilateral knee disability.   

2.  Evidence received since the December 2001 RO decision is new; 
however, it is not material because it does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for bilateral knee disability.  

3.  In an unappealed December 2001 decision, the RO denied the 
Veteran's claim for entitlement to service connection for a back 
disability.   

4.  Evidence received since the December 2001 RO decision is new; 
however, it is not material because it does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a back disability.  

CONCLUSIONS OF LAW

1.  Evidence received since the December 2001 decision that 
denied a claim for entitlement to service connection for 
bilateral knee disability, which was the last final denial 
with respect to this issue, is not new and material; the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010).

2.  Evidence received since the December 2001 decision that 
denied a claim for entitlement to service connection for a 
back disability, which was the last final denial with 
respect to this issue, is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In VA correspondence, dated in February 2008, VA informed the 
appellant of what evidence was required to substantiate the 
claims, of his and VA's respective duties for obtaining evidence, 
of the reasons for the prior denials, and of the criteria for 
assignment of an effective date and disability rating in the 
event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance 
with 38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original jurisdiction 
decision.  Because complete VCAA notice in this case was provided 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and private and VA 
medical records.  Additionally, the claims file contains the 
statements of the Veteran and his spouse in support of his 
claims.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to obtain.  The Veteran testified that he could not recall the 
names of any additional medical providers.  (See Board hearing 
transcript, page 10.)  In addition, although his testimony 
indicates that he was currently unsure as to when he first 
received treatment for his disabilities after service, the record 
includes a January 2000 statement in which the Veteran stated 
that he had not received any treatment since service.  The Board 
finds that the January 2000 statement, which is closer in time to 
the Veteran's separation from service, is more probative as to 
when he first received treatment, than statements made 
approximately ten years later at the Board hearing.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a duty to obtain.  

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and the disability becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2010).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran has 
not provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection. 	The Board 
observes that this Federal Circuit decision is nonprecedential.  
However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

The Board must assess whether new and material evidence has been 
received sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The Court has held 
that the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  

I. Bilateral Knee disability

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in December 2001.  
The evidence of record at the last final denial consisted of the 
Veteran's STRs and VA medical records.  (The Board notes that the 
Veteran's claim had also been previously denied in July 2000, and 
at that time his STRs were not of record; however, pursuant to a 
change in law with regard to well grounded claims, and the 
implementation of the VCAA, the claim was readjudicated in 
December 2001.  At the time of the December 2001 denial, the 
claims file contained the Veteran's STRs.)

The Veteran's STRs indicate that in June 1989, he had a bilateral 
knee complaint.  It was noted to be the Veteran's first visit for 
this complaint.  The record reflects that there was no trauma in 
the past 72 hours, no temperature above 101 degrees, no swelling, 
no redness, no pain for the past three weeks, and no crepitus.  
The examination notes "yes collaterals" for the left knee and 
"no collaterals" for the right knee.  The Veteran was advised 
to take Ecotrin and instructed in knee exercise.

October 1990 STRs reflect that the Veteran complained of soreness 
in both knees and reported that the pain may be related to going 
to the field in cold weather.  There was no swelling, but slight 
discoloration.   There was no laxity, a negative Lachman drawer 
test, and negative ecchymosis.  There was slight tenderness over 
the patellar tendons.  The assessment was tendonitis.  The 
Veteran was prescribed Motrin and placed on a two week profile of 
no running or marching.  The STRs reflect that the Veteran again 
complained of bilateral knee pain in November 1990.  The 
assessments were tendonitis and bilateral bursitis of the knees.  
He was prescribed Motrin, warm wet heat, and progressive weights 
up to 20 pounds after two weeks.  A November 1990 STR reflects 
that the Veteran had a hook in his knee approximately two years 
earlier (pre-service based on the approximate date).

The Veteran's Health Questionnaire for Dental Treatment reflects 
that he was taking Motrin for his knees.  The form is dated in 
November 1990 and in June 1992.

Additional STRs reflect an injury to the left ankle with a five 
day profile, a subsequent diagnosis of infection of the left heel 
with a seven day profile, a laceration of the hand with a two 
week profile, complaints of a sore throat, and complaints of back 
pain. 

A June 1992 STR reflects that a physical examination was waived 
prior to separation.

Evidence includes a January 2000 statement from the Veteran in 
which he stated that he has not received any medical treatment or 
seen any doctors for any of his problems since being discharged 
from the service.  He noted that he had never visited a VA 
Medical Center.

The evidence also contained a primary care clinical initial visit 
record, dated in July 2000, which reflects that the Veteran 
reported a history of recurrent episodes of knee pain which had 
been going on for "quite a while." With no history of injury.

A VA joint examination report dated in August 2001 reflects that 
the Veteran reported that he has continued to have pain in both 
knees since his discharge from service.  He also reported that 
problems in the small of his back further aggravate his knees, as 
he tries to alleviate himself from back problems by stressing one 
or the other knee.  It was noted that approximately one year 
earlier, he had x-rays done of his knees that showed bilateral 
foreign bodies.  One was a BB shot from a shotgun in his right 
fibula-tibia space and the other was a fishhook in the soft 
tissue of the left knee.  The knee joints were otherwise 
unremarkable.  It was noted that since his discharge, he works in 
painting walls and curbs, which he stated did not have a high 
impact on his knees or back.  On examination, it was noted that 
the Veteran had medial and lateral joint tenderness in both 
knees.  There was no redness, heat or effusion, but his right 
knee, on extension, had crepitus that was both palpable and 
audible.  His left knee had crepitus that was only palpable but 
not audible.  There was pain on flexion, no varus or valgus 
deformity, pain on McMurray's test, and a negative Lachman's 
test.  X-rays revealed bilateral foreign bodies in and around his 
knees, but otherwise no radiographic changes in the knees.  

Evidence of record since the last final denial

The evidence received since the last final denial includes 
private medical records regarding complaints of back and neck 
pain.

The evidence also includes the statements of the Veteran that he 
went to sick call several times, and was on profiles due to his 
knees.

The evidence includes the statements of the Veteran's spouse that 
she met the Veteran approximately six years after he separated 
from service.  

The evidence also includes a February 2008 private medical record 
which reflects that the Veteran reported that his knees have been 
bothering him "for a while now, he just hasn't ever really done 
anything about it."  It was noted that the onset of the pain has 
been sudden and has been occurring in a persistent pattern for 
years, which a constant course.  Upon examination, there was 
painful movement of the knee bilaterally and bilateral medial 
knee tenderness.  The assessment was unspecified internal 
derangement of knee.  

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  Historically, the 
Veteran's claim for bilateral knee disability was denied in 
December 2001 because the evidence was against a finding of 
chronic knee disability since service, and the post-service 
August 2001 VA examiner did not diagnosis the Veteran with 
tendonitis, the disability in service.  

The private medical records regarding complaints of back and neck 
pain are new; however, they are not material to the claim of 
entitlement to service connection for bilateral knee disability 
as they provide no etiology as to the Veteran's bilateral knee 
disability and no evidence of continuity of symptomatology as to 
the Veteran's bilateral knee disability and active service.

The February 2008 private medical record regarding the knees is 
new, but not material as it does not provide any causal 
relationship, or evidence of continuity of symptomatology, 
between the Veteran's complaint of knee pain and active service.  
Although current complaints are new evidence, by their very 
nature, they cannot provide continuity of symptomatology from 
separation from service in 1992 to the last final denial in 
December 2001.

The Board finds that the evidence from the Veteran's spouse is 
new, but not material as it does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The Veteran spouse testified that she did not know the Veteran 
prior to service, or for more than five years after service.  
Moreover, although, she is able to testify as to her observations 
of the Veteran's knee disability, she did not provide an etiology 
for his bilateral knee disability, nor is there any evidence that 
she would be competent to provide any such etiology opinion.  She 
is not competent to provide evidence of continuity of 
symptomatology of the Veteran's complaints since service because 
she did not know the Veteran until more than five years after his 
separation from service. 

The Veteran's statements are essentially redundant of his 
previous statements which were included in the July 2000 and 
August 2001 VA medical reports; therefore, they are not new and 
material 

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  The Veteran has not 
provided new and material evidence with regard to this required 
element for entitlement to service connection, continuity of 
symptomatology since service, or a nexus opinion that the 
Veteran's current disability or symptomatology may be causally 
related to his in-service complaints.  The newly received 
documents are not material as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the Board 
concludes that evidence has not been received which is new and 
material, and the claim for service connection for bilateral knee 
disability is not reopened.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2010), but does not find that the evidence is of such 
approximate balance as to warrant its application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Back Disability

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in December 2001.  
The evidence of record at the last final denial consisted of the 
Veteran's STRs and VA medical records.  (As noted above, at the 
time of the December 2001 denial, the claims file contained the 
Veteran's STRs.)  

The Veteran's STRs indicate that in September 1990, he complained 
of a sharp pain in the lower back for one month.  He reported 
that he did a lot of heavy lifting on the job.  The examination 
of the back was negative for edema, ecchymosis, and tenderness.  
He had a full range of motion without pain.  He could bend and 
touch his toes without any pain.  There were no muscle spasms 
seen.  The assessment was low back pain.  He was prescribed 
Motrin, no lifting over 10 pounds for three days, and to return 
to the clinic as needed.  There are no follow-up returns for the 
back.  The Board notes that in October 1990, the veteran was 
treated for complaints of his knees; however, no mention was made 
of any back complaints.   

As noted above, additional STRs reflect an injury to the left 
ankle with a five day profile, a subsequent diagnosis of 
infection of the left heel with a seven day profile, a laceration 
of the hand with a two week profile, complaints of a sore throat, 
and complaints regarding the knees.  A physical examination was 
waived prior to separation.

Also, as noted above, the Veteran provided a January 2000 
statement that he has not received any medical treatment or seen 
any doctors for any of his problems since being discharged from 
the service, and had never visited a VA Medical Center.

A VA joint examination report dated in August 2001 reflects that 
the Veteran reported that he has problems in the small of his 
back which further aggravate the knees.  The Veteran noted that 
he worked as a painter of walls and curbs, which does not have a 
high impact on his back.

Evidence of record since the last final denial

The evidence received since the last final denial includes 
private medical records regarding complaints of back, neck, and 
bilateral knee pain.  With regard to back pain, the records 
reflect that from March 2004 through October 2004, the Veteran 
sought treatment for posttraumatic back pain after a March 2004 
accident in which the car he was driving was hit by a train and 
pushed 1/4 of a mile.  The Veteran reported that since the 
accident, he had pain in the back.  It was noted that the onset 
of pain was acute and had been occurring in a persistent pattern 
since approximately the date of the accident.  Records in August 
2004 note that the Veteran was seen for sharp pain in his lower 
back as well as muscle spasm and tightness.  It was noted to have 
an onset date of May 1, 2004.  The records are negative for back 
pain continuously since service.  Records in May 2005 reflect 
that the Veteran was seen as a follow-up to an accident.  He 
noted that his back had been bothering him.  Records in 2006 also 
show complaints of back pain.

Radiology records dated in August 2006 reflect minimal 
degenerative changes affecting L4-5 level.  

The private medical records reflect that in approximately 2007 
(age 36), the Veteran reported back pain and that he had been 
"T-boned".  (The Board notes that the term "T-boned" may be 
used to describe an accident in which one vehicle collides head 
on with the side of another vehicle; thus, forming the shape of 
the letter "T".)  The Veteran noted that he had the some back 
problems from the service before this.  Records dated in June 
2007, reflect that the Veteran had a four year history of back 
pain.  The assessments were "status post accident injury four 
years ago, lumbar pain, lumbar referred pain of unclear etiology 
nerve root versus myofascial.  No clear root pattern, lumbar 
degenerative disc L4-5 and L5-S1 with no evidence of nerve 
impingement.  Doubt there is a true nerve impingement as the 
etiology of discomfort."

Private medical records dated from August 2007 to March 2008 
reflect that the Veteran sought treatment for a chief complaint 
of low back pain for two years secondary to a motor vehicle 
accident.  

The evidence also includes the statements of the Veteran that he 
went to sick call several times while in service, due to his 
back.  The evidence includes the statements of the Veteran's 
spouse that she met the Veteran approximately six years after he 
separated from service.  

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  Historically, the 
Veteran's claim for a back disability was denied in December 2001 
because the evidence was against a finding that the Veteran had a 
chronic back disability since service.  

The private medical records regarding complaints of back pain are 
new but not material.  They do not provide sufficient evidence of 
continuity of symptomatology since service of a back disability, 
and do not provide any evidence of a causal relationship between 
the Veteran's current disability and service.  The only mention 
of active service is the 2007 record, in which the Veteran 
reported that he had had some back problems from the service 
before the 2004 motor vehicle accident.  Such a statement is 
redundant of the Veteran's statements in the record at the time 
of the last final denial, and merely extends the length of time 
of the Veteran's reported back complaints, rather than providing 
evidence of a back complaint from discharge.  Rather than provide 
material evidence which might substantiate the Veteran's claim, 
the medical records indicate that the Veteran sought treatment 
for back pain due to a motor vehicle accident approximately 12 
years after separation from service.  

As noted above, the statements from the Veteran's spouse are new, 
but not material. Although, she is able to testify as to her 
observations of the Veteran's back disability, she did not 
provide an etiology and is not shown to be competent to provide 
evidence of continuity of symptomatology since service because 
she did not know the Veteran until more than five years after his 
separation from service. 

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  The Veteran has not 
provided new and material evidence with regard to this required 
element for entitlement to service connection (continuity of 
symptomatology since service, or a nexus opinion that the 
Veteran's current disability or symptomatology may be causally 
related to his in-service complaints.)  The newly received 
documents are not material as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the Board 
concludes that evidence has not been received which is new and 
material, and the claim for service connection for a back 
disability is not reopened.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2010), but does not find that the evidence is of such 
approximate balance as to warrant its application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral knee 
disability, the appeal is denied.

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back disability, 
the appeal is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


